Per Curiam.

Admission to the practice of law in Ohio requires the applicant “ * * * to establish by clear and convincing evidence the applicant’s present character, fitness, and moral qualifications for admission to the practice of law in Ohio.” Gov.Bar R. I(12)(C)(6). See In re Application of Bower (1992), 65 Ohio St.3d 429, 431, 605 N.E.2d 6, 7.
After reviewing the evidence, we agree with the findings and conclusions of the board. At this time, Mitchell has too many unresolved matters relating to his character and fitness to warrant being authorized to take the July 1998 bar examination. The additional delay recommended by the board will provide Mitchell with an opportunity to resolve these pending matters.
We therefore adopt the recommendation of the board.

Judgment accordingly.

*155Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.